Citation Nr: 1003992	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to priapism.  

2.  Entitlement to service connection for claimed foot 
conditions, to include gout and the residuals of a stress 
fracture of the left foot.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
September 2002 to September 2004.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2007 rating decision of the RO.  

In May 2009, the Veteran, sitting at the RO, testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  

The issues of service connection for claimed foot conditions 
other than the residuals of a stress fracture of the left 
foot and service-connection for erectile dysfunction due to 
priapism are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The currently demonstrated residuals of a stress fracture of 
the left foot manifested by pain and swelling is shown as 
likely as not to be due to an injury sustained by the Veteran 
while on active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a stress fracture 
of the left foot is due disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records reflect history of 
bilateral foot pain.  (Service Treatment Record dated in 
September 2003).  A January 2003 service treatment record 
reflects complaints of left ankle and foot pain.  The 
clinical record noted stated, in part, cast boot and "+ HP 
mid foot med malleolus."  It was noted that the Veteran 
injured his foot when he fell down stairs.  A bone scan 
reflected stress fracture of the left medial malleolus and 
2nd cuneiform.  

When examined by VA in April 2007, the veteran reported 
having a history of swelling, redness and tenderness of the 
left foot.  He reported having sustained a stress fracture of 
the left foot in October and December of 2002.  

An MRI in May 2006 was noted to show mild uptake in the left 
midfoot unchanged from a study in August 2005.  The examiner 
noted that he had a mild stress fracture of the left foot in 
December 2002, but added there no residuals or limitation due 
to it.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing the Veteran 
currently is experiencing left foot pain and swelling that as 
likely as not are due to the foot injury described as a 
stress fracture of the left medical malleolus and 2nd 
cuneiform bone.  

Hence, in extending the benefit of the doubt to the Veteran, 
service connection for the residuals a stress fracture of the 
left midfoot is warranted.  


ORDER

Service connection for the residuals of a stress fracture of 
the left midfoot is granted.  


REMAND

In February 2007, the Veteran was afforded a VA examination 
to determine the nature and etiology of his bilateral foot 
conditions.  However, the physician who performed the 
examination only rendered an opinion with respect to etiology 
of gout.  

The treatment records, as well as the Veteran's assertions, 
raise the question of an etiological relationship between 
gout, tendonitis, pes planus, osteoarthritis, and talipes 
equinus valgus deformity and his recently completed period of 
active service.  Therefore, the Board finds that a further 
development addressing the cause of these conditions is 
necessary.  38 U.S.C.A.   § 5103A(d) (2009).  

The Veteran testified that he received treatment Dr. Scott 
Clavins in December 2006 in Clearwater Florida for his 
priapism, as indicated on page 3 of the hearing transcript.  
He also testified that he received treatment within a year 
after discharge from service for his priapism at Countryside 
Walk in Clinic, as indicated on page 13 of the hearing 
transcript.  

With regard to his bilateral foot condition, the Veteran 
reported treatment from Dr. Epstein, Dr. Bernard, and Dr. 
Dontelli, as indicated on pages 30 and 33 of the hearing 
transcript.  On his February 2007 Claim Form, he also 
reported treatment from Dr. Mohammed Iqbal and Dr. Karen 
Zagar for erectile dysfunction and gout.  The RO should 
attempt to obtain these treatment records.  

In September 2003, it was noted, in part, that the Veteran 
had foot pain secondary to varus deformity of the tibia that 
was aggravated by over use.  The Veteran's enlistment 
examination reflects abnormal feet (i.e., mild, asymptomatic 
pes planus).

Accordingly, these remaining matters are REMANDED for the 
following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be requested 
(i.e., VA Medical Center in Bay Pines, 
Dr. Scott Clavins, Countryside Walk in 
Clinic, Dr. Epstein, Dr. Bernard, Dr. 
Dontelli, Dr. Mohammed Iqbal, and Dr. 
Karen Zagar).  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine  the nature and 
likely etiology of the claimed foot 
conditions, other than the service-
connected residuals of a stress fracture 
of the left midfoot.  The claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

The examiner should offer an opinion as 
to whether it is as least as likely as 
not (50 percent or greater probability) 
that any current foot condition was 
incurred in or aggravated by active 
service.  

All tests and studies deemed necessary by 
the examiner should be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
any claim remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


